SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of November, 2014 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX Change of Transpetro CEO Rio de Janeiro, November 3 rd , 2014 – Petróleo Brasileiro S.A. – Petrobras announces that today, 11/03/2014, the CEO of Transpetro, José Sergio de Oliveira Machado, presented a letter to the Board of Directors of this subsidiary requesting a non-paid leave for the next 31 days. Transpetro’s Board of Directors approved, in this same day, the request and appointed to replace him, in this period, the executive director Claudio Ribeiro Teixeira Campos. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:November 3, 2014 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
